Per Curiam.

Appellee’s motion to dismiss is overruled, and her motion to compel appellants to provide a copy of the memorandum in support of jurisdiction is granted. Appellee is hereby awarded costs and attorney fees incurred in compelling the production of the memorandum upon submission of proof of such costs and fees to this court. Appellee is hereby ordered to file her memorandum opposing jurisdiction within thirty days after receipt of the copy of the memorandum in support of jurisdiction or the effective date of this order, whichever is later.

Judgment accordingly.

Moyer, C.J., Sweeney, Holmes, Douglas, Wright, H. Brown and Resnick, JJ., concur.